Name: Commission Regulation (EEC) No 833/88 of 29 March 1988 laying down an exception to certain detailed rules for implementing the import system applicable to certain third countries for sheepmeat and goatmeat as from 1986, provided for in Regulation (EEC) No 3653/85
 Type: Regulation
 Subject Matter: cooperation policy;  animal product;  trade policy
 Date Published: nan

 30. 3. 88 Official Journal of the European Communities No L 85/21 COMMISSION REGULATION (EEC) No 833/88 of 29 March 1988 laying down an exception to certain detailed rules for implementing the import system applicable to certain third countries for sheepmeat and goatmeat as from 1986, provided for in Regulation (EEC) No 3653/85 deduction of that quantity from the quantity normally available for the second quarter of 1988 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import system applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986 ('), as amended by Regulation (EEC) No 3939/87 (2), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3653/85 (3) lays down detailed rules for implementing the import system applicable to certain third countries for sheepmeat and goatmeat as from 1986 ; whereas, however, as a result of the late receipt of a telex, applications submitted in Greece for the first quarter of 1988 for products falling within CN codes 0104 10 90 and 0104 20 90 were not taken into account when calculating the coefficient of reduction ; whereas, as a consequence, the quantities 'for which import licences were issued exceeded the quantities available by 9,432 tonnes carcase equivalent ; whereas an exception should therefore be introduced to Article 1 ( 1 ) of Regulation (EEC) No 3653/85 for the HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 1 ( 1 ) of Regulation (EEC) No 3653/85, in the second quarter of 1988 the Member States shall deliver import licences for products falling within CN codes 0104 10 90 and 0104 20 90 for up to 3,068 tonnes carcase equivalent. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 348, 24 . 12. 1985, p. 2. (2) OJ No L 373, 31 . 12. 1987, p. 1 . (3) OJ No L 348, 24. 12. 1985, p. 21 .